Citation Nr: 0634280	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the face and head. 

2. Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

In December 2004, the Board remanded the issues currently on 
appeal for further development.

A motion to advance the veteran's case on the docket was 
received in September 2006 and granted the following month.

The veteran submitted additional medical evidence directly to 
the Board in September 2006, along with a waiver of initial 
RO consideration.


FINDINGS OF FACT

1.  The veteran has a skin disability, currently diagnosed as 
seborrheic dermatitis on the scalp, but the medical evidence 
fails to show that the veteran had a skin disability of the 
face and/or head in service, and fails to show a nexus 
between the current skin disability and service.   

2.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disabilities 
and his educational and occupational background.  



CONCLUSIONS OF LAW

1.  A chronic skin disability of the face and head was not 
incurred or aggravated in active service.  38 U.S.C.A. §§ 
1110, 5107 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a February 2005 letter.  That letter 
informed the veteran to send any pertinent evidence in his 
possession to VA, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, and post-service medical records from the VA Medical 
Center in Boston .  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a July 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).





Service Connection Claim for a Skin Disability of the Face 
and Head

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2005).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).

VA medical evidence confirms that the veteran has a skin 
disability, currently diagnosed as seborrheic dermatitis, 
thereby satisfying the first element of the veteran's service 
connection claim.  However, there is no objective evidence of 
a skin disability of the head and face in service.  The 
veteran's service medical records, to include his December 
1945 separation examination report, are negative for a skin 
disability of the face or head.  The first indication that 
the veteran had skin problems is a VA treatment record which 
shows that the veteran was being treated for seborrheic 
dermatitis; that record was received in March 1996, 
approximately 50 years post-service.  Finally, there is no 
evidence linking the veteran's current skin disability to 
service.  

The Board acknowledges the veteran's various statements to 
the effect that during service, he developed a rash.  In this 
regard, however, the Board notes that the veteran's opinions 
as to medical matters are without probative value because he, 
as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In sum, there is no objective evidence of a skin disability 
of the head and face in service, and no objective evidence 
linking the current skin disability to service.  

The preponderance of the evidence is against the veteran's 
service connection claim for a skin disability of the head 
and face.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant; the benefit-of-the-doubt rule is 
not applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to a TDIU

The veteran contends that he is unemployable due to his 
service-connected disabilities.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2006).  If the total rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2006).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

Service connection is currently in effect for bilateral 
hearing loss (40 percent); residuals of right inguinal hernia 
(30 percent), and tinnitus (10 percent), for a combined 
evaluation of 60 percent.  See 38 C.F.R. § 4.16 (2006).  
Since the veteran does not have one service-connected 
disability rated at 60 percent or higher; or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating is 70 percent or 
higher, he does not meet the schedular requirements under the 
provisions of 38 C.F.R. § 4.16(a).  
Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  

Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected conditions.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For the veteran to prevail on his TDIU benefits claim, it is 
necessary that the record reflect some factor which takes her 
case outside the norm of other such veterans.  38 C.F.R. §§ 
4.1, 4.15 (2006).  The sole fact that the veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The assignment of a rating evaluation is itself 
recognition of industrial impairment.  Therefore, the 
question now presented is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the appellant can find employment.  
See Van Hoose, supra.

During his personal hearing, the veteran testified that he 
last worked full-time in 1982, as a supervisor in the 
construction industry.  He also stated that he completed 
grammar school.  

On review of all evidence of record, the Board finds that the 
veteran is not entitled to a TDIU.  The objective evidence of 
record fails to show that the veteran's service-connected 
disabilities alone preclude him from securing or following a 
substantially gainful occupation.  The Board acknowledges 
that the veteran's service-connected bilateral hearing loss 
has been described as moderate-to-severe on May 2002 "QTC" 
examination, and that the veteran is also service connected 
for residuals of right inguinal herniorraphy, and tinnitus.  
Nevertheless, while the rating schedule provides for higher 
evaluations for these service-connected disabilities, the 
required manifestations have not been shown.  

The Board also observes that the medical evidence of record 
also shows treatment for numerous non service-connected 
disabilities, to include advanced primary open angle glaucoma 
resulting in very little optic nerve rim tissue remaining, 
chronic obstructive pulmonary disease, uric acid 
nephrolithiasis, hypertension, peyrone's contracture, and 
osteoarthritis.  

Based on the foregoing, the Board finds that a TDIU under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.  While 
the veteran may have some employment impairment due to his 
service connected disabilities, the Board finds that the 
level of impairment to the veteran's employment is adequately 
reflected in the disability evaluations the veteran currently 
receives.  The Board finds that the record does not 
demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2005); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).





ORDER

Entitlement to service connection for a skin disability of 
the face and head is denied.

Entitlement to a TDIU is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


